Citation Nr: 1706152	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  15-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a dental condition.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1976 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge at a January 2017 videoconference hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the Veteran's January 2017 videoconference hearing, the Veteran and his representative indicated his desire to withdraw his appeal seeking entitlement to service connection for a dental condition.  The Board received such request prior to the promulgation of a decision.

2.  Hepatitis C was not manifest in service and is not otherwise attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the Veteran of a Substantive Appeal pertinent to the issue of entitlement to service connection for a dental condition have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  Hepatitis C was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Dental Condition

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his  authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran and his representative clearly expressed an intent to withdraw the Veteran's appeal as to the issue of service connection for a dental condition during a pre-hearing conference in January 2017 and reiterated this desire during the actual hearing, as reflected in the transcript.  Consequently, the Board finds that the Veteran has withdrawn his appeal with respect to this issue.  Hence, there remain no allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II.  VA's Duties to Notify and Assist

VA's duty to notify was satisfied by May 2013 and October 2013 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated available service treatment records, identified private treatment records, and VA treatment records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or relevant social security medical records exist.  

The duty to assist includes providing an examination when one is required by law. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  When VA determines to provide an examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion must be adequately supported and explained.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).

The Veteran attended a December 2013 VA examination from which an opinion was issued.  A September 2015 addendum opinion was issued by the same examiner.  The record does not reflect that the December 2013 VA examination and opinion when viewed in concert with the September 2015 addendum opinion is inadequate.  38 C.F.R. § 3.159 (c) (4), 4.2; Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner considered the Veteran's relevant medical history and lay statements, and provided a well-reasoned and adequately supported opinion. 

During the January 2017 Board hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim.  The VLJ left the file open for 60 days to provide an opportunity to supplement the record.  The actions of the Veterans Law Judge supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103.

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

III.  Service Connection Hepatitis C

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (a).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303 (b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).  Notably, hepatitis C is not recognized under 38 C.F.R. § 3.309 (a) as chronic.

Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. 
 § 5107(b). 

 Analysis

The Veteran has asserted multiple theories as to how he contracted hepatitis C during military service, or how his hepatitis C is related to military service.  The Veteran asserts that he contracted hepatitis C from inoculations by multi-use jet air injectors during service.  The Veteran has also stated that he could have been exposed to hepatitis C as a result of in-service dental treatment or while being stationed in Rota, Spain from local residents hired to work on the Naval base.  To support this theory, the Veteran has submitted medical literature indicating that the specific genotype of hepatitis C with which he has been diagnosed is most prevalent in the region around Rota, Spain.  Lastly, the Veteran has asserted that hepatitis A, which he was diagnosed with in service, is related to his currently diagnosed hepatitis C.

At the January 2017 videoconference hearing, the Veteran testified that he has never used intravenous drugs, a major risk factor for hepatitis C exposure.  The record does not indicate that the Veteran has reported any other potential risk factors for hepatitis C exposure, including blood transfusions prior to 1992, clotting factors prior to 1987, sexual promiscuity, accidental needle sticks, tattoos, body piercing, or acupuncture.  See VBA Fast Letter 04-13.

The Veteran has asserted that he experienced stomach discomfort and nausea while stationed in Roda, Spain.  The Veteran reported at his January 2017 hearing that he was diagnosed with hepatitis C approximately three years prior, and private medical records indicate a diagnosis of hepatitis C in 2012.  

The Veteran's service treatment records are unremarkable for any complaints, treatment, or diagnoses specifically related to hepatitis C.  Service treatment records do document a diagnosis of hepatitis A in 1976, however, later indicate that the Veteran fully recovered from the acute infection.  Treatment records are also unremarkable for risk factors for hepatitis C, including tattoos or blood transfusions.  Service treatment records do document various dental treatment throughout service.  Immunization records note that he received multiple vaccinations during service.  While they do not indicate whether these were administered with an air gun injector, the Board finds no reason to question the Veteran's assertion that they were.  There is no separation examination of record.

The Veteran has submitted private medical records confirming a 2012 diagnosis of hepatitis C, specifically genotype 4.  The Veteran has submitted medical literature reporting that this specific genotype is most prevalent in Africa, the Middle East, and northern and southern Spain.  In addition, the Veteran has submitted a separate piece of medical literature indicating that approximately 90 percent of infections of hepatitis C in the Middle East and Africa, particularly Egypt, are of genotype 4.  This article also states that "HCV-4" has recently spread in several Western countries, particularly in Europe.  The article was published in 2008.  
An additional piece of medical literature notes that hepatitis C can be spread in a "health care setting when injection equipment, such as syringes, [were] shared between patients or when injectable medications or intravenous solutions were mishandled and became contaminated with blood."  The same article noted people infected with hepatitis C may remain asymptomatic for several decades.  

Lastly, the Veteran has submitted a February 2013 statement from a private gastroenterologist regarding the Veteran's in-service diagnosis of hepatitis A and its potential relationship to the currently diagnosed hepatitis C.  The note is handwritten and appears to say: "It is as least as likely as not that "A" is related to "B."  Hep A unrelated to Hep C."  As a result, this note does not support the Veteran's contention that his in-service diagnosis of hepatitis A is related to his hepatitis C, as the physician seems to conclude that the two are unrelated.  

Also of record is the previously noted June 2004 VA fast letter.  The fast letter notes that there has been at least one documented case of hepatitis B being transmitted by an air gun injection, but that there have been no documented reports of the transmission of hepatitis C by air gun injection.  It is also noted that the hepatitis B virus is heartier and more readily transmitted than hepatitis C and that even though there are no documented cases of the transmission of hepatitis C with air gun injectors, it is biologically plausible.  In rendering a determination of service connection, VA is instructed to include a full discussion of all modes of transmission

At the Veteran's December 2013 VA examination, the examiner noted the Veteran's in-service diagnosis of hepatitis A and his 2012 diagnosis of hepatitis C.  The examiner further noted that the cause of the Veteran's hepatitis C was unknown and that there were no known risk factors.  The examiner concluded that the Veteran's hepatitis C was less likely than not related to his service, to include the diagnosed hepatitis A.  The examiner noted that service treatment records contained no evidence of any other type of hepatitis, that he did not have a recurrence of hepatitis after receiving treatment for hepatitis A, he was diagnosed with hepatitis C many years after separation from service, and that hepatitis C and hepatitis A are two different and distinct viral conditions. 

The same VA examiner provided a September 2015 addendum opinion which resulted in the same conclusion.  The examiner elaborated that the Veteran's hepatitis C was less likely than not related to his service, to include air gun vaccination, as air gun vaccination is not considered a risk factor for hepatitis C.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez, supra.  In this case, the Board accepts the December 2013 and September 2015 VA medical opinions that the Veteran's hepatitis C is not related to his service as highly probative medical evidence on this point.  The Board notes that the examiner rendered these opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40   (1994).  The Board finds these medical opinions to be highly probative even in light of the examiner's partial reliance on the date of original diagnosis of hepatitis C.  However, the examiner's opinions are adequately supported by additional rationale.  In short, the conflicting medical evidence of record as to whether the date of diagnosis is critical with respect to etiology does not by itself render the medical opinions inadequate.  In addition, the Veteran has been afforded ample time to submit private medical opinions supporting his contention, but has failed to do so.  As noted, the February 2013 statement from a private physician does not support the Veteran's contention and has no supporting rationale.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a hepatitis C disability is not warranted.

The Veteran has consistently asserted through statements and his January 2017 Board testimony that his current hepatitis C disability is related to his in-service air gun inoculations, in-service dental treatment, or otherwise related to service.  To support this, the Veteran has asserted a relationship between his hepatitis A in service and his currently diagnosed hepatitis C, and the prevalence of his specific genotype of hepatitis C in the region of Roda, Spain, where he was stationed. 

With respect to the Veteran's assertion that he was exposed to hepatitis C as a result of air gun vaccination while in service, the September 2015 VA examiner specifically concluded that this was less likely than not the source of exposure.  Such a conclusion is supported by the June 2004 VBA fast letter of record, and the Veteran has provided no probative evidence to the contrary outside of his lay assertions.  There is no evidence of record that the air gun vaccinations exposed the Veteran to hepatitis C.

Service treatment records document a variety of dental treatment while in-service.  However, there is no indication of a blood transfusion or other treatment which would result in an increased risk of exposure to hepatitis C.  The medical literature submitted by the Veteran regarding possible exposure to hepatitis C focuses on healthcare using syringes, intravenous treatment, and injectable solutions, which are not documented in service treatment records.  It does not support the Veteran's contention that he may have contracted hepatitis C due to health care workers not using gloves.

As noted above, service treatment records do document a diagnosis of hepatitis A while in service.  However, they show no complaints of, or treatment for, hepatitis C specifically.  The diagnosed hepatitis A was treated in service and there is no indication of a recurrence of hepatitis A or a diagnosis of any additional type of hepatitis.  The Veteran has provided no probative evidence of a possible relationship between hepatitis A and hepatitis C.  The Agent's argument that hepatitis A mutated to Hepatitis C is unsupported.  (We also note that the parties were provided an opportunity to submit additional evidence and cure this evidentiary defect.)  Conversely, the February 2013 private medical statement submitted by the Veteran appears to state that hepatitis A and hepatitis C are unrelated.  In addition, the December 2013 VA examiner made clear that hepatitis A and hepatitis C are distinct viral conditions.  As a result, there is no probative evidence of a causal relationship between the Veteran's in-service hepatitis A and his currently diagnosed hepatitis C.  The argument that there was some form of mutation pales into insignificance when compared with the medical evidence.

Regarding the specific genotype of hepatitis C with which the Veteran has been diagnosed, the Board acknowledges the Veteran's assertion HCV-4 is more prevalent in Africa, the Middle East, and parts of Spain.  However, the Board finds that the Veteran's assertion that such evidence supports a finding that he was at least as likely as not exposed to HCV-4 while stationed in Roda, Spain to be unpersuasive.  Specifically, the medical literature notes a higher prevalence of this genotype in Africa and the Middle East, where the Veteran was not stationed.  While medical literature notes a growing prevalence of the genotype in Europe in recent years, that specific article was published in 2008, nearly three decades after the Veteran was stationed in Spain.  As a result, the Board finds such an assertion to be of limited probative value, particularly in light of the conclusion of the VA examiner.

The Board recognizes that the Veteran is competent to describe past injuries and his history of symptomatology.  Layno v. Brown, 6 Vet.App. 465, 469 (1994).  Here, the Veteran is competent to report that he received air gun or jet injector inoculations in service.  This was a common practice, and the VA has conceded that he received inoculations this way.  The Veteran is also competent to report that he received dental treatment, which is documented in service treatment records.  However, his own assessment of etiology is far less probative and less credible than the medical opinions contained in the file.

A thorough review of the record does not reveal positive nexus statements associating the Veteran's hepatitis C with his service, to include the use of air gun inoculations, dental treatment, or diagnosed hepatitis A.  The Veteran reported his theories as to how he contracted hepatitis C, but the examiner concluded that it was less likely than not that the Veteran contracted hepatitis C in service.

In fact, the medical opinions addressing the etiology of the hepatitis C disability weigh against the claim as the VA examiner opined in December 2013 and September 2015 that the Veteran's hepatitis C was not caused by or the result of the Veteran's service, to include an in-service diagnosis of hepatitis A and air-inoculation guns during service.  Such opinions are far more persuasive than the Veteran's lay theories.

In making this determination, the Board has considered the medical literature submitted by the Veteran.  However, as noted above, the Board finds the evidence to be unpersuasive.  It is acknowledged that there has been at least one documented case of hepatitis B being transmitted by air jet injectors; however, there have been no documented cases of hepatitis C being transmitted in this manner.  Both are blood-borne viruses and VA has acknowledged that it is biologically plausible for hepatitis C to be transmitted in this manner; however, simply because something is plausible, does not necessarily make it probable.  With respect to dental work, as noted above, there is no indication of blood transfusion or treatment which would equate to a risk of exposure.  Furthermore, there is no evidence that the Veteran otherwise contracted hepatitis C by exposure to any local citizens working on the military base.

When all the evidence is considered, for the reasons explained above, the Board finds that the evidence weighs against finding that the Veteran's hepatitis C was transmitted by jet air injectors in service, dental treatment in-service, the Veteran's diagnosed hepatitis A, or any other even in service.  Lastly, the lack of other risk factors identified by the Veteran does not establish that there is any link between the remote hepatitis C and any event in-service.

The Board adds that the Veteran has filed copies of prior Board decisions wherein the claimant was granted service connection for hepatitis C due to in-service air-gun inoculations.  The decisions are based on different facts and evidence than in the present case.  Moreover, Board decisions are nonprecedential in nature.  See 38  C.F.R. §20.1303.

In this case, the Board finds that service connection for hepatitis C is not warranted. As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied.


ORDER

The appeal as to the claim of service connection for a dental condition is dismissed.

Entitlement to service connection for hepatitis C is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


